Citation Nr: 1004330	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  94-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
October 1978.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which resumed a 10 percent 
rating for the service-connected lumbosacral strain.  

This matter has a long and storied procedural history, which 
the Board shall forth in pertinent detail.  In a May 1996 
decision, the Board awarded an increased 20 percent rating 
for the lumbosacral strain.  The same decision also denied 
an effective date earlier than March 1993 for the resumption 
of the 10 percent rating for lumbosacral strain.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veteran's Claims (Court).   The Court vacated 
that portion of the May 1996 Board decision that denied a 
rating in excess of 20 percent for the Veteran's lumbosacral 
strain.   The Veteran withdrew his claim for an earlier 
effective date and as such, the matter is no longer in 
appellate status.

In October 1997, pursuant to Court Order and the reasons for 
remand set forth in the Joint Motion for Remand, the Board 
remanded the Veteran's claim to the RO for further 
development.  The claim was returned to the Board; however, 
in June 2004, the matter was once again remanded to the RO 
to comply with recent decisions of the Court and the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159. 

Thereafter, the matter was returned to the Board and in 
March 2006, the Board denied the Veteran's claim for an 
evaluation in excess of 20 percent for the service-connected 
lumbosacral strain.  The Veteran once again appealed the 
denial to the Court.  In a November 2008 Memorandum 
Decision, the Court vacated the March 2006 Board decision 
and remanded the matter to the Board.  

Though the Board regrets further delay of the Veteran's 
claim, pursuant to the Court's Memorandum Decision, argument 
raised by the Veteran's representative in November 2009, and 
the Board's own preliminary review of the record, the appeal 
is once again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As noted above, the Court vacated the March 2006 Board 
decision, which denied an evaluation in excess of 20 percent 
for the service connected lumbosacral strain.  The Court 
indicated in the November 2008 Memorandum Decision that the 
Board failed to provide an adequate statement of the reasons 
or bases for the decision, i.e. failure to discuss evidence 
of record that supported the Veteran's claim.  The Veteran 
additionally argued on appeal that the Board failed to 
ensure that it's own Remand instructions set forth in 
October 1997 were complied with, notably, the VA examination 
request.  

The Court indicated that it was not going to reach a 
decision on that issue as the matter was being remanded 
anyway; however, the Court did note the Board decision did 
not discuss whether the VA spinal examinations, either 
singularly or cumulatively, complied with the October 1997 
Remand Order.  The Veteran's representative argues that the 
1998, 2000, 2001, and 2005 VA examination reports did not 
comply with the specific instructions set forth in the 
October 1997 Board remand, because the examinations did not 
adequately address the factors of disability affecting 
joints, to include reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  Thus, the 
Veteran argues that this amounts to a violation pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).

A preliminary review of the VA examination reports dated 
between 1998 and 2005 shows that the claims folder was not 
present in 1998, but was presented to the examiner for later 
review and an addendum opinion in 2000.  At various times, 
1998, 2000, and 2001, the examiners were unable to address 
the current severity of the Veteran's lumbosacral spine 
disability due to what was deemed by the examiners as the 
Veteran's inconsistent responses.  The examiners variously 
indicated that additional functional limitation could not be 
quantified without speculation.  In 1998, no comments were 
made as to weakness, fatiguability, lack of endurance, or 
incoordination.  There were some comments made on weakness, 
fatiguability, and incoordination in 2001.  In 2005, the 
Veteran denied flare-ups of his disability.    

In the Board's opinion, this does not give rise to a failure 
to comply with the Remand instructions set forth in 1997, as 
either the severity couldn't be determined due to disparate 
findings between the Veteran's subjective complaints and 
objective findings or the examiners refused to speculate on 
additional functional loss under the criteria set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, what the 
Board does agree with, that there is no clear picture as to 
the current severity of the lumbosacral strain as the last 
VA examination is dated in 2005, some four years ago.  The 
mere fact that the Veteran has not had an examination since 
December 2005 does not necessarily render that examination 
inadequate for purposes of rating the Veteran's service-
connected disability; however, the Veteran maintains that a 
Remand is warranted to ensure that the present severity 
level of the Veteran's back disability is accurately 
reflected by the evidence before VA.  See the November 2009 
Brief.  

The Board notes that there is also some suggestion that 
there may be a neurological component of the Veteran's 
disability, complaints of numbness, radiating pain, and 
findings of either decreased or diminished sensation in the 
lower extremities, which has not been adequately identified 
or quantified in terms of determining whether a separate 
rating is warranted for a neurological disorder.  Thus, a 
remand is necessary to seek clarification of the current 
nature and severity of the Veteran's lumbosacral spine 
disability.  38 U.S.C.A. § 5103A.  The Board can not 
ascertain to what extent the disability has increased in 
severity, if at all, without a new VA examination.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
In the Memorandum Decision, the Court found that the Board 
inadequately explained its finding that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
was not warranted.  The Veteran's representative argued in 
November 2009, that the Veteran's back disability impaired 
his ability to obtain or maintain employment and/or markedly 
interfered with his ability to work, hence warranting 
consideration of an extraschedular rating.  

The Board does not have the authority to grant an 
extraschedular evaluation in the first instance; however, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  On 
further review of this case, and in consideration of the 
points addressed in the Memorandum Decision and arguments 
raised by the Veteran, the Board concludes referral is 
needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).

Finally, ongoing VA medical records pertinent to the issue 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

1.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to the issue subject 
to this REMAND.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.  
All identified private treatment records 
should be requested directly from the 
healthcare providers.  A follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an orthopedic and a neurological 
examination to ascertain the current 
severity of the Veteran's service 
connected lumbosacral strain disability, 
with a VA examiner other than the two 
examiners who performed the 1998-2005 VA 
examinations.  The Veteran's claims 
folder must be available to, and 
reviewed by, the examiner(s) in 
conjunction with the examination(s).  
The examiner(s) should indicate that the 
claims folder was reviewed.  All 
indicated studies should be performed.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

(A) The examiner should provide data as 
to the range of motion for the 
lumbosacral spine, specifically 
identifying any excursion of motion 
accompanied by pain.  

(B) The examiner should also identify 
any objective evidence of pain and 
assess the extent of any pain, and 
comment on the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  

(C) The examiner should also express an 
opinion concerning whether there would 
be additional limits of functional 
ability on repeated use or flare-ups (if 
the Veteran describes flare-ups).  

(D) The examiner should also 
specifically identify any listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritis changes, or 
narrowing or irregularity of joint 
space, or some of the above with 
abnormal mobility on forced motion.

(E) The examiner should also 
specifically identify any evidence of 
intervertebral disc syndrome with 
persistent symptoms compatible with 
sciatic neuropathy, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, if applicable, the examiner 
should quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

(F)  The examiner should also indicate 
whether there are 
neurological problems and/or neurologic 
abnormalities like bowel or bowel 
impairment, shown to be related to the 
lumbar spinal pathology and if so, 
identify the nerves involved and 
severity of involvement.

3.  After any pertinent outstanding 
records are added to the claims file, 
and after the Veteran has been afforded 
the VA examination order above, the RO 
should refer the Veteran's claim of 
entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain, to 
the Under Secretary for Benefits or the 
Director of VA's Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b) 
(2009).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of whether "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found), is appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




